ORDER
This case has come before this Court on discretionary review pursuant to N.C.G.S. § 7A-31 of a unanimous, unpublished decision of the Court of Appeals, _ N.C. App. _, 773 S.E.2d 574 (2015), dismissing the State’s appeal from an oral order rendered on 2 June 2014 by Judge Linwood O. Foust in Superior Court, Mecklenburg County, based on the Court of Appeals’ determination that the record did not contain any indication that the order from which the State sought to appeal had been entered in accordance with the process set out in State v. Oates, 366 N.C. 264, 732 S.E.2d 571 (2012). While this case was pending before us, it came to the attention of this Court that the official minutes relating to the 2 June 2014 criminal session of the Superior Court, Mecklenburg County, reflected that, after Judge Foust orally announced his decision to affirm Judge Best-Staton’s 16 January 2014 order, the courtroom clerk made a notation of Judge Foust’s ruling in the minutes, establishing that Judge Foust’s order had, in fact, been properly entered. The minute entry reflecting the entry of Judge Foust’s order were not included in the record on appeal submitted for the consideration of the Appellate Division of the General Court of Justice.
Now, therefore, this Court, on its own motion, pursuant to N.C. R. P. 15(f), ORDERS that the record on appeal in this matter be AMENDED to include a certified copy of the minutes relating to the 2 June 2014 session of the Superior Court, Mecklenburg County, that reflect the courtroom clerk’s notations regarding Judge Foust’s ruling and the State’s intent to appeal to the Court of Appeals therefrom, a copy attached to this order.
By order of the Court in Conference, this 17th day of March, 2016.
s/Ervin. J.
For the Court
*761WITNESS my hand and the seal of the Supreme Court of North Carolina, this the 17th day of March, 2016.
CHRISTIE S. CAMERON ROEDER Clerk of the Supreme Court
s/M.C. Hacknev Assistant Clerk